Citation Nr: 0310877	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder secondary to pes planus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the knees secondary to pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the hips secondary to pes planus.

5.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served on active duty from 
July 1953 to April 1956.  He was born in November 1933.  


REMAND

An earlier Board decision in this case, dated in August 1999, 
was vacated and remanded by the United States Court of 
Appeals for Veterans Claims (Court) in an order dated in July 
2001.  This order was issued to allow VA to address and 
correct two deficiencies identified in the Board's decision.  
First, the Court determined that a remand was required in 
order to ensure compliance with a recent decision from the 
Federal Circuit Court of Appeals which was issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002)).  

The President signed the VCAA into law on November 9, 2000 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to 38 C.F.R. § 19.19(a)(2)(ii) (2002), a regulation 
promulgated by VA to implement VCAA, the Board notified the 
veteran and his representative, by letter issued in October 
2002, of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate his claim 
and which evidence, if any, the veteran was expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  A period of 30 days was allotted for receipt of such 
additional evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304,  - 7305, - 7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. 
§ 19.19(a)(2)(ii) (2002), finding that such implementing 
regulation was inconsistent with the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded less 
than one year for receipt of additional evidence.  As such, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

In addition, as a second basis for remand, the Court 
determined that the Board's reasons and bases were 
inadequate.  Specifically, the Court found that the June 1999 
medical expert opinion that the Board had relied upon in 
large part in rendering its decision was deficient because 
the medical expert had not specifically considered, and had 
not provided adequate reasons for his acceptance or rejection 
of, all of the evidence in support of the veteran's claims.  
Therefore, in order to cure this defect, in April 2003 the 
Board sought an additional medical expert opinion in this 
case pursuant to the authority granted under 38 U.S.C.A. 
§ 7109 (West 2002) and 38 C.F.R. § 20.901 (2002).  This 
opinion was rendered later that same month, and a copy of 
this opinion has been associated with the veteran's claims 
file.  Since this case must be remanded to the RO on other 
bases, the RO should also consider this new medical opinion, 
along with any other new evidence received by VA since the 
time of the last supplemental statement of the case, prior to 
returning the veteran's claims files to the Board. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
the one year period for receipt of 
additional evidence.  

2.  Thereafter, the RO should 
readjudicate the veteran's service 
connection and increased rating claims, 
with due consideration given to any new 
evidence received since the time of the 
most recent April 1998 supplemental 
statement of the case (SSOC), to include 
the April 2003 medical expert opinion 
obtained by the Board, and the additional 
VA and private medical evidence both 
obtained by VA and submitted by the 
veteran since April 1998.  

3.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished an 
SSOC, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
applicable period of time should be 
allowed for response.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




